Exhibit 10.36

CLUBCORP SEVERANCE PLAN

Amended and Restated Effective August 25, 2006

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 TITLE AND DEFINITIONS    2

1.1    Title.

   2

1.2    Definitions.

   2 ARTICLE 2 PARTICIPATION    7 ARTICLE 3 SEVERANCE BENEFIT    7

3.1    Entitlement to Severance Benefits.

   7

3.2    Form of Payment.

   8

3.3    Subsequent Employment.

   8

3.4    Amounts Due to the Company.

   8

3.5    Status for State or Federal Unemployment Purposes.

   9 ARTICLE 4 ADDITIONAL BENEFITS    9 ARTICLE 5 OTHER BENEFITS    9 ARTICLE 6
ADMINISTRATION    10

6.1    Powers and Duties of the Administrator.

   10

6.2    Construction and Interpretation.

   11

6.3    Information.

   11

6.4    Compensation, Expenses and Indemnity.

   12 ARTICLE 7 MISCELLANEOUS    12

7.1    Unsecured General Creditor.

   12

7.2    Restriction Against Assignment.

   13

7.3    Withholding.

   13

7.4    Amendment, Modification, Suspension or Termination.

   14

7.5    Governing Law.

   14

7.6    Receipt or Release.

   14

7.7    Payments on Behalf of Persons Under Incapacity.

   15

7.8    Headings.

   15

7.9    Statement of ERISA Rights.

   15

7.10  Claims Procedure.

   17

7.11  Plan Information.

   20

7.12  Code Section 409A.

   21

 

ii



--------------------------------------------------------------------------------

CLUBCORP SEVERANCE PLAN

WHEREAS, ClubCorp, Inc. (the “Company”) has amended and restated the ClubCorp
Severance Plan (the “Plan”), effective August 25, 2006, for the benefit of
certain Employees who are employed by the Company. The purpose of this Plan is
to provide severance benefits to certain Employees under the terms and
conditions provided herein and to replace and supersede any previous severance
plan or guideline applicable to Participants under this Plan.

NOW, THEREFORE, the Plan is hereby amended and restated, on the terms and
conditions hereinafter set forth, and this Plan replaces and supersedes any
previous severance plan or guideline applicable to Participants under this Plan:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

TITLE AND DEFINITIONS

1.1 Title.

This Plan shall be known as the ClubCorp Severance Plan.

1.2 Definitions.

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

“Administrator” shall mean ClubCorp, Inc. and its successors, including without
limitation any purchaser of a majority of its assets.

“Annual Base Pay” shall mean the annual rate of base pay in effect for a
Participant at the time of a Participant Termination, as shown on the payroll
records of the Company. Without limiting the generality of the foregoing, Annual
Base Pay does not include bonuses, non-cash compensation or other non-base
compensation. Annual Base Pay for a Participant who receives gratuities,
commissions, or similar compensation will be determined according to the same
formula used by the Company to calculate vacation pay.

“Base Weekly Pay” shall mean a Participant’s Annual Base Pay divided by
fifty-two (52).

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean any occurrence of the following: (a) the Participant’s
engagement in any personal misconduct involving willful dishonesty, illegality,
or moral turpitude that is materially detrimental to the business interests,
reputation or goodwill of the Company; (b) the Participant’s engagement in any
act involving willful dishonesty, disloyalty, or infidelity against the Company;

 

2



--------------------------------------------------------------------------------

(c) the Participant’s willful and continued material breach or failure to
perform under any policy established by the Company with respect to the
operation of the Company’s business and affairs, or the conduct of the Company’s
employees; or (d) the Participant’s failure to substantially perform his or her
reasonably assigned duties, but only if such failure remains uncured, in the
sole discretion of the Company, thirty (30) days after the Company has provided
written notice to the Participant identifying the specific performance
deficiency (or deficiencies). For purposes of this definition of Cause, no act
or failure to act by the Participant shall be considered “willful” unless it
occurs without a good faith belief that such act or failure to act was in, or
not contrary to, the best interests of the Company.

“Club Benefits” shall have the meaning, if applicable, set out in the relevant
Appendix applicable to the Participant’s Level/Grade.

“ClubCorp Controlled Group” shall mean a controlled group of corporations
(within the meaning of Code section 414(b)) of which ClubCorp, Inc. or any
successor is a component member.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall mean ClubCorp, Inc., any successor company and each company
which is a member of a controlled group of corporations (within the meaning of
Code section 414(b)) of which ClubCorp, Inc. is a component member.

“Effective Date” shall mean August 25, 2006.

“Eligible Employee” shall mean an Employee who falls within one (or more) of the
following categories: (a) Club or General Manager; (b) an Employee at a resort
who is designated by the resort president as executive management; (c) Division
Staff; or (d) Home Office Employees;

 

3



--------------------------------------------------------------------------------

provided, however, notwithstanding anything in the Plan to the contrary, the
term Eligible Employee shall not include: (a) any Employee who is eligible for
and receives a benefit under the ClubCorp, Inc. Club Severance Plan or (b) any
Employee whose Level/Grade is twenty (20) or higher. By way of explanation and
without limiting the generality of the foregoing, any Eligible Employee of
Pinehurst, Inc. (or any other ClubCorp Controlled Group member) shall remain an
Eligible Employee until the effective date of any transfer of ownership of
Pinehurst, Inc. pursuant to which Pinehurst, Inc. is no longer a member of the
ClubCorp Controlled Group. Effective upon the closing of the transaction whereby
Pinehurst, Inc. is no longer a member of the ClubCorp Controlled Group, no
employee of Pinehurst, Inc. will be eligible for a Severance Benefit under this
Plan.

“Employee” shall mean a regular full-time or part-time employee of the Company
who is treated as an employee in the personnel records of the Company, but shall
exclude individuals who are classified by the Company as (a) leased from or
otherwise employed by a third party; (b) independent contractors; or
(c) contingent, intermittent or temporary, even if any such classification is
changed retroactively as a result of an audit, litigation or otherwise. Neither
service as a director nor payment of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.

“Level/Grade” shall mean the Participant’s corporate level/grade, as shown on
the Company’s payroll records and indicated by the notation “CORP”; provided,
however, that a general manager at a country club or a business and/or sport
club shall be treated as a Level/Grade nine (9) if such Participant does not
have a CORP designation on the Company’s payroll records.

 

4



--------------------------------------------------------------------------------

“Outplacement Services” shall have the meaning set out in the relevant Appendix
applicable to the Participant’s Level/Grade.

“Participant” shall mean an Eligible Employee who participates in this Plan
pursuant to Article 2.

“Plan” shall mean the ClubCorp Severance Plan set forth herein, in effect as of
the Effective Date, or as amended from time to time.

“Plan Year” shall mean the twelve (12) consecutive month period beginning on
January 1.

“Relocation Benefit” shall have the meaning, if applicable, set out in the
relevant Appendix applicable to the Participant’s Level/Grade.

“Severance Benefit” shall mean the sum of a Participant’s Base Severance,
Service Pay Severance, and/or Additional LOS Severance Pay to which a
Participant is entitled under this Plan (if any).

“Severance Payment and Release Agreement” shall mean a payment and release
agreement in the form designated by the Company.

“Substantially Similar Position” shall mean a position within the Company in
which:

(a) the new position is substantially similar in level of responsibility to the
Participant’s prior position;

(b) the Annual Base Pay for the new position is not more than ten percent
(10%) less than the Annual Base Pay for the Participant’s prior position; and

(c) the location of the new position is not more than fifty (50) miles from the
location of the Participant’s prior position.

 

5



--------------------------------------------------------------------------------

“Triggering Termination” shall mean the Participant’s termination of employment
by the Company as the result of (a) a corporate reduction in force or (b) an
elimination or restructuring of the Participant’s position; provided, however,
that a termination for Cause is not a Triggering Termination, and provided
further that the Participant did not decline an offer of a Substantially Similar
Position. Notwithstanding anything in the Plan to the contrary, a Triggering
Termination shall not include any termination pursuant to which a Participant
receives any benefits under the ClubCorp Change of Control Severance Plan for
that termination and shall not include a termination of employment in connection
with a club or resort closing. In addition, notwithstanding anything in the Plan
to the contrary, a Triggering Termination shall not include a divestiture or
other change of ownership of a club or resort, including without limitation a
transaction pursuant to which the employer of the Participant is no longer a
member of a ClubCorp Controlled Group, where the Participant remains in
substantially the same position as the Participant held prior to the divestiture
or other change of ownership of a club or resort, as determined by the Company
in its sole discretion, including without limitation the current proposed change
of ownership of Pinehurst, Inc.

“Year of Service” shall mean the twelve (12) month period beginning on the date
the Participant was hired by the Company and ending on the anniversary of that
date each following year, provided that the Participant remains employed by the
Company on that date. In the event of a rehire, no service prior to the most
recent hire date will be recognized for purposes of calculating Years of
Service.

 

6



--------------------------------------------------------------------------------

ARTICLE 2

PARTICIPATION

Each Eligible Employee shall automatically participate in this Plan; provided,
however, that only a Participant who suffers a Triggering Termination is
eligible for any benefits under this Plan.

ARTICLE 3

SEVERANCE BENEFIT

3.1 Entitlement to Severance Benefits.

In the event a Participant suffers a Triggering Termination, such Participant
shall be entitled to receive a Severance Benefit.

Notwithstanding any provision of the Plan to the contrary, including without
limitation the immediately preceding paragraph, if the Company has entered into
an employment agreement with the Participant, or if the Participant is entitled
to a severance benefit under any other plan or program sponsored by the Company,
pursuant to which the Participant is entitled to and receives a severance
payment equal to or greater than the Severance Benefit to which the Participant
would otherwise be entitled under this Plan, the Participant will not be
eligible for a Severance Benefit under this Plan.

Notwithstanding any provision of the Plan to the contrary, including without
limitation the first paragraph of this Section, if the Company has entered into
an employment agreement with the Participant, or if the Participant is entitled
to a severance benefit under any other plan or program sponsored by the Company,
pursuant to which the Participant is entitled to and receives a severance
payment which is less than the Severance Benefit to which the Participant would
otherwise be entitled under this Plan, the Participant’s Severance Benefit under
this Plan will be an amount equal

 

7



--------------------------------------------------------------------------------

to the excess of (a) the Severance Benefit to which the Participant would
otherwise be entitled under this Plan except for the operation of this
paragraph, over (b) the payment made under the employment agreement or other
plan or program.

3.2 Form of Payment.

A Participant’s Severance Benefit, if any, will be paid in a single lump sum.
Such lump sum payment will be made by the tenth (10th) business day after the
date the Participant fully and properly executes the required Severance Payment
and Release Agreement, provided, however, that payment of a Participant’s
Severance Benefit will not be made until after the end of any applicable
rescission period.

3.3 Subsequent Employment.

If a Participant who suffered a Triggering Termination subsequently finds
employment within the Company following receipt of a lump sum payment of his
Severance Benefit, the Participant will be treated as any other rehire.

3.4 Amounts Due to the Company.

Any outstanding balance owed by the Participant in connection with any associate
club privileges will be deducted from payments made under this Plan. The
Participant will be responsible for any additional or remaining charges
processed after receipt of all payments under this Plan.

The Participant must pay any money owed to the Company and return all
Company-owned property. Any monies owed to the Company, if not paid, will be
deducted from payments made under this Plan. Office space, voice mail and e-mail
will cease as of the last day worked.

 

8



--------------------------------------------------------------------------------

3.5 Status for State or Federal Unemployment Purposes.

Benefits under this Plan are in lieu of notice that the Participant’s employment
will end, and therefore the Participant will not be considered or reported as
eligible for unemployment compensation for the period of time covered by any
Severance Benefit received.

ARTICLE 4

ADDITIONAL BENEFITS

A Participant shall also be entitled to such Participant’s applicable Club
Benefits, Relocation Benefit and Outplacement Services, if any, upon a
Triggering Termination.

ARTICLE 5

OTHER BENEFITS

Participants will be paid all wages earned through their last day worked in
accordance with applicable law. Associate club privileges will end as of the
Participant’s date of termination.

Participants will be paid for any earned and/or accrued but unused vacation, up
to a maximum of twenty (20) days, or as otherwise mandated by state law, as
provided in the Participant’s applicable benefits handbook entitled “Our
Benefits Guide.” Vacation will be paid in accordance with the Company’s vacation
policy.

Any benefits/rights under the following plans/agreements will be governed by
such plans/agreements: the Health Benefits Plan, the Vision Plan, the Individual
Investment Plan, the Employee Stock Ownership Plan, the Long Term Disability
Program, the Group Term Life and Accidental Death and Dismemberment Insurance,
the Supplemental Life Insurance, the Omnibus Stock Plan, the Change of Control
Severance Plan, any stockholder agreements and any bonus or variable
compensation programs.

 

9



--------------------------------------------------------------------------------

ARTICLE 6

ADMINISTRATION

6.1 Powers and Duties of the Administrator.

(a) The Administrator, on behalf of the Participants and their beneficiaries,
shall enforce the Plan in accordance with its terms, shall be charged with the
general administration of the Plan, and shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:

(i) To construe and interpret the terms and provisions of this Plan and to make
factual determinations;

(ii) To compute and certify to the amount and kinds of benefits payable to
Participants;

(iii) To maintain all records that may be necessary for the administration of
the Plan;

(iv) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants or governmental agencies
as shall be required by law;

(v) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

 

10



--------------------------------------------------------------------------------

(vi) To appoint a plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Administrator may from time to time prescribe; and

(vii) To determine who shall be a Participant.

6.2 Construction and Interpretation.

(a) The Administrator shall have full discretion to construe and interpret the
terms and provisions of this Plan, which interpretation or construction shall be
final and binding on all parties, including but not limited to, the Company and
any Participant or any beneficiary. The Administrator shall administer such
terms and provisions in a uniform and nondiscriminatory manner and in full
accordance with any and all laws applicable to the Plan.

(b) Nothing contained in the Plan shall be construed to prevent the Company from
taking any action which is deemed by it to be appropriate or in its best
interest. No Participant, beneficiary, or other person shall have any claim
against the Company as a result of such action. Any decisions, actions or
interpretations to be made under the Plan by the Company or the Board, or the
Administrator acting on behalf of the Company, shall be made in its respective
sole discretion and shall be final, binding and conclusive on all persons
interested in the Plan.

6.3 Information.

To enable the Administrator to perform its functions, the Company shall supply
full and timely information to the Administrator on all matters relating to all
Participants, their death, or other cause of termination, and such other
pertinent facts as the Administrator may require.

 

11



--------------------------------------------------------------------------------

6.4 Compensation, Expenses and Indemnity.

(a) The Administrator is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.

(b) To the extent permitted by applicable state law, the Company shall indemnify
and save harmless the Administrator and each member thereof, the Board and any
delegate of the Administrator who is an employee of the Company against any and
all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

ARTICLE 7

MISCELLANEOUS

7.1 Unsecured General Creditor.

Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of the Company shall be held under any trust,
or held in any way as collateral security for the fulfilling of the obligations
of the Company under this Plan. Any and all of the Company’s assets shall be,
and remain, the general unpledged, unrestricted assets of the Company. The
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Company to pay money in the future, and the rights of
the Participants and beneficiaries shall be no greater than those of unsecured
general creditors.

 

12



--------------------------------------------------------------------------------

7.2 Restriction Against Assignment.

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
Participant shall be liable for the debts, contracts, or engagements of any
Participant, his or her beneficiary, or successors in interest, nor shall
Participant’s benefits under this Plan be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, beneficiary or successor-in-interest purports to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any distribution or
payment from the Plan, voluntarily or involuntarily, the Administrator, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, beneficiary or successor-in-interest in
such manner as the Administrator shall direct.

7.3 Withholding.

There shall be deducted from each payment made under the Plan or other
compensation payable to the Participant (or beneficiary) all taxes which are
required to be withheld by the Company in respect to such payment of this Plan.
The Company shall have the right to reduce any payment (or other compensation)
by the amount of cash sufficient to provide the amount of said taxes.

 

13



--------------------------------------------------------------------------------

7.4 Amendment, Modification, Suspension or Termination.

The Board may at any time, or from time to time, in its sole discretion amend or
terminate the Plan in any manner that the Board deems appropriate, including
amending or terminating all or any portion of the Plan, if necessary or
appropriate to comply with changes to applicable law, without the consent of any
Participant; provided, however that no amendment or termination is permitted in
relation to a Participant who has suffered a Triggering Termination at the time
of the effective date such amendment or termination if it decreases or impairs
the rights of such Participant.

7.5 Governing Law.

This Plan shall be construed, governed and administered in accordance with the
laws of the State of Texas.

7.6 Receipt or Release.

Any payment to a Participant or the Participant’s beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Administrator and the Company. The Administrator may
require such Participant or beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect, including but not
limited to a Severance Payment and Release Agreement.

Severance offers will generally remain open until thirty (30) days after the
Participant’s receipt of the Severance Payment and Release Agreement. If the
Severance Payment and Release Agreement has not been fully executed and received
by the Company by that date, the offer in the Severance Payment and Release
Agreement, including but not limited to the benefits available under this Plan
(if any), will automatically expire and be withdrawn without further notice to
the Participant, and without further action required by the Company. The
Participant will receive no additional consideration.

 

14



--------------------------------------------------------------------------------

7.7 Payments on Behalf of Persons Under Incapacity.

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Administrator, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the
Administrator may direct that such payment be made to any person found by the
Administrator, in its sole judgment, to have assumed the care of such person.
Any payment made pursuant to such determination shall constitute a full release
and discharge of the Administrator and the Company.

7.8 Headings.

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

7.9 Statement of ERISA Rights.

As a Participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan Participants shall be entitled to:

(a) Examine, without charge, at the Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 

15



--------------------------------------------------------------------------------

(b) Obtain, upon written request to the Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated Summary Plan Description. The Administrator may make a
reasonable charge for the copies.

(c) Receive a summary of the Plan’s annual financial report. The Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of your Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including the Company, a union, or any other person, may
fire you or otherwise discriminate against you in any way to prevent you from
obtaining a pension benefit under the Plan or for exercising your rights under
ERISA.

If your claim for a pension benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decisions without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within thirty (30) days, you may file suit
in a Federal court. In such a case, the court may require the Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state

 

16



--------------------------------------------------------------------------------

or Federal court. If it should happen that the Plan fiduciaries misuse the
Plan’s assets, or if you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor, or you may file suit
in a Federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds your claim is frivolous.

If you have any questions about your Plan, you should contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
or if you need assistance in obtaining documents from the Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration at the U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.

7.10 Claims Procedure.

Normally, whenever you or your beneficiary becomes entitled to receive benefits
under the Plan, procedures will automatically be initiated to provide for the
payment of such benefits.

If you are not contacted when you become entitled to benefits, or if you have
any questions or concerns about actions taken by the Administrator, you may file
a written claim with the Administrator for the benefits to which you (or your
beneficiary) feel entitled. In addition, if you (or your beneficiary) feel you
are being denied any benefit or right provided under the Plan, you (or your

 

17



--------------------------------------------------------------------------------

beneficiary) (as the “Claimant”) must file a written claim with the
Administrator. All such claims shall be submitted on a form provided by the
Administrator which shall be signed by the Claimant and shall be considered
filed on the date the claim is received by the Administrator.

The Administrator will respond to a claim for benefits within ninety (90) days
after it receives such claim, unless special circumstances require an extension
of time for processing the claim. If an extension is required, the Claimant will
be notified, in writing, of such extension prior to the termination of the
initial ninety (90) day period. If an extension is required, the Administrator
will notify Claimant of a decision no later than one hundred and eighty
(180) days after the claim for benefits is filed.

Any time a claim for benefits is denied by the Administrator in whole or in
part, the Administrator will notify the Claimant in writing. The notification
will set forth: (a) the specific reason or reasons for the adverse
determination, (b) the specific reference to Plan provisions on which the
determination is based, (c) a description of any additional material or
information necessary for the Claimant to perfect his claim and an explanation
of why such material or information is necessary, (d) information as to the
steps to be taken if the Claimant wishes to submit a request for review,
including applicable time limits, and (e) the Claimant’s right to bring a civil
action under section 502(a) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).

If the Claimant disagrees with the denial of benefits, the Claimant or his
authorized representative may submit an appeal. Any appeal of an adverse benefit
determination must be submitted in writing to the Administrator within sixty
(60) days after receipt of the Administrator’s

 

18



--------------------------------------------------------------------------------

notice of an adverse benefit determination, requesting that the Administrator
review the claim. With the request for appeal, the Claimant may also submit
additional written comments, documents, records, and other information relating
to his claim for benefits. In conducting its review, the Administrator shall
consider any written statement or other evidence presented by the Claimant or
his authorized representative in support of his claim, regardless as to whether
this information was submitted or considered in the initial benefit
determination. The Administrator shall give the Claimant and his authorized
representative reasonable access to all pertinent documents necessary for the
preparation of his claim.

If a Claimant fails to appeal within sixty (60) days of receiving the
Administrator’s notice of a denial of benefits, the Administrator’s
determination will be final, binding, and conclusive.

The Administrator will respond to a written application for review of a claim
within sixty (60) days after it receives such written application, unless
special circumstances require an extension of time for processing the claim. If
an extension is required, the Claimant will be notified, in writing, of such
extension prior to the termination of the initial sixty (60) day period. If an
extension is required, the Administrator will notify Claimant of a decision on
appeal no later than one hundred and twenty (120) days after the claim for
benefits is filed.

The Administrator’s notification of decision on appeal will contain: (a) the
specific reason or reasons for the denial, (b) specific references to Plan
provisions on which the benefit determination is based, (c) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all material and required information relevant to the
claim for benefits, (d) a statement describing any voluntary appeals offered by
the Plan, including information

 

19



--------------------------------------------------------------------------------

concerning the procedures of the voluntary appeal that would allow the Claimant
to make an informed decision about whether to appeal and such other information
which the Administrator determines is appropriate regarding alternative dispute
resolution options, and (e) a statement of the Claimant’s right to bring an
action under section 502(a) of ERISA.

7.11 Plan Information.

Plan Name

The official name of the Plan is the “ClubCorp Severance Plan.”

Plan Sponsor and Plan Administrator

ClubCorp, Inc.

Attn: People Strategy Department

3030 LBJ Freeway, Suite 600

Dallas, Texas 75234-7703

(972) 243-6191

Tax Identification Number: 75-2778488

Plan Year

For the purpose of maintaining the Plan’s financial records, the Plan Year is
January 1st through December 31st.

Plan Identification Number

Plan No.: 516

Type of Plan

The Plan is a severance pay plan.

 

20



--------------------------------------------------------------------------------

Where to Serve Legal Process

ClubCorp, Inc.

Attn: General Counsel

3030 LBJ Freeway, Suite 600

Dallas, Texas 75234-7703

7.12 Code Section 409A.

The Plan is intended to comply with the applicable requirements, if any, of
section 409A of the Code and its corresponding regulations and related guidance,
and shall be administered in accordance with section 409A of the Code to the
extent section 409A of the Code applies to the Plan. Notwithstanding any
provision of the Plan to the contrary, to the extent applicable, payments from
the Plan may only be made in a manner and upon an event permitted by section
409A of the Code. To the extent that any provision of the Plan would cause a
conflict with the requirements of section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the requirements of section 409A
of the Code (without penalty), such provision shall be deemed null and void to
the extent permitted by applicable law.

[Remainder of page intentionally left blank; signature page follows.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer on this 15th day of December, 2006.

 

CLUBCORP, INC. By:  

/s/ John Longstreet

Its:   SVP, People Strategy

 

22



--------------------------------------------------------------------------------

Appendix

Levels/Grades 1 through 7

“Base Severance” shall mean an amount equal to two (2) weeks of the
Participant’s Base Weekly Pay.

“Service Pay Severance” shall mean, for a Participant who has one or more Years
of Service, an amount equal to the product of: (a) one (1) week of a
Participant’s Base Weekly Pay, multiplied by (b) the number of the Participant’s
Years of Service, or portion of a Year of Service; provided, however, that the
amount of such Service Pay Severance shall not exceed an amount equal to
twenty-six (26) weeks of the Participant’s Base Weekly Pay.

“Additional Length of Service (LOS) Severance Pay” shall mean, for a Participant
who has at least twenty (20) years of service, an amount equal to (a) four
(4) weeks of a Participant’s Base Weekly Pay if such Participant has twenty
(20) but less than twenty-five (25) Years of Service, (b) eight (8) weeks of a
Participant’s Base Weekly Pay if such Participant has twenty-five (25) but less
than thirty (30) Years of Service, or (c) twelve (12) weeks of a Participant’s
Base Weekly Pay if such Participant has thirty (30) or more Years of Service.

“Outplacement Services” shall mean a 2-day group workshop, as provided by the
Company in its sole discretion. No cash will be offered in lieu of the
Outplacement Services.

 

1



--------------------------------------------------------------------------------

Appendix

Level/Grade 8

“Base Severance” shall mean an amount equal to two (2) weeks of the
Participant’s Base Weekly Pay.

“Service Pay Severance” shall mean, for a Participant who has one or more Years
of Service, an amount equal to the product of: (a) two (2) weeks of a
Participant’s Base Weekly Pay, multiplied by (b) the number of the Participant’s
Years of Service, or portion of a Year of Service; provided, however, that the
amount of such Service Pay Severance shall not exceed an amount equal to
thirty-nine (39) weeks of the Participant’s Base Weekly Pay.

“Additional Length of Service (LOS) Severance Pay” shall mean, for a Participant
who has at least twenty (20) Years of Service, an amount equal to (a) four
(4) weeks of a Participant’s Base Weekly Pay if such Participant has twenty
(20) but less than twenty-five (25) Years of Service, (b) eight (8) weeks of a
Participant’s Base Weekly Pay if such Participant has twenty-five (25) but less
than thirty (30) Years of Service, or (c) twelve (12) weeks of a Participant’s
Base Weekly Pay if such Participant has thirty (30) or more Years of Service.

“Outplacement Services” shall mean six (6) months of outplacement services, as
provided by the Company in its sole discretion. No cash will be offered in lieu
of the Outplacement Services.

 

1



--------------------------------------------------------------------------------

Appendix

Levels/Grades 9 and 10

“Base Severance” shall mean an amount equal to three (3) weeks of the
Participant’s Base Weekly Pay.

“Service Pay Severance” shall mean, for a Participant who has one or more Years
of Service, an amount equal to the product of (a) three (3) weeks of a
Participant’s Base Weekly Pay, multiplied by (b) the number of the Participant’s
Years of Service, or portion of a Year of Service; provided, however, that the
amount of such Service Pay Severance shall not exceed an amount equal to
thirty-nine (39) weeks of the Participant’s Base Weekly Pay.

“Additional Length of Service (LOS) Severance Pay” shall mean, for a Participant
who has at least twenty (20) Years of Service, an amount equal to (a) four
(4) weeks of a Participant’s Base Weekly Pay if such Participant has twenty
(20) but less than twenty-five (25) Years of Service, (b) eight (8) weeks of a
Participant’s Base Weekly Pay if such Participant has twenty-five (25) but less
than thirty (30) Years of Service, or (c) twelve (12) weeks of a Participant’s
Base Weekly Pay if such Participant has thirty (30) or more Years of Service.

“Outplacement Services” shall mean six (6) months of outplacement services, as
provided by the Company in its sole discretion. No cash will be offered in lieu
of the Outplacement Services.

“Relocation Benefit” shall mean, for a Participant who was relocated by the
Company within the eighteen (18) month period prior to his Triggering
Termination and whose relocation expenses were paid or reimbursed by the
Company, a relocation allowance of seven thousand five hundred dollars ($7,500).
Any original payback agreement will be waived.

 

1



--------------------------------------------------------------------------------

Appendix

Levels/Grades 11 and up

“Base Severance” shall mean an amount equal to four (4) weeks of the
Participant’s Base Weekly Pay.

“Service Pay Severance” shall mean, for a Participant who has one or more Years
of Service, an amount equal to the product of (a) four (4) weeks of a
Participant’s Base Weekly Pay, multiplied by (b) the number of the Participant’s
Years of Service, or portion of a Year of Service; provided, however, that the
amount of such Service Pay Severance shall not exceed an amount equal to
fifty-two (52) weeks of the Participant’s Base Weekly Pay.

“Additional Length of Service (LOS) Severance Pay” shall mean, for a Participant
who has at least twenty (20) Years of Service, an amount equal to (a) four
(4) weeks of a Participant’s Base Weekly Pay if such Participant has twenty
(20) but less than twenty-five (25) Years of Service, (b) eight (8) weeks of a
Participant’s Base Weekly Pay if such Participant has twenty-five (25) but less
than thirty (30) Years of Service, or (c) twelve (12) weeks of a Participant’s
Base Weekly Pay if such Participant has thirty (30) or more Years of Service.

“Outplacement Services” shall six (6) months of outplacement services, as
provided by the Company in its sole discretion. No cash will be offered in lieu
of the Outplacement Services.

“Relocation Benefit” shall mean, for a Participant who was relocated by the
Company within the eighteen (18) month period prior to his Triggering
Termination and whose relocation expenses were paid or reimbursed by the
Company, a relocation allowance of ten thousand dollars ($10,000). Any original
payback agreement will be waived.

“Club Benefits” shall mean the ability of a Participant to request to be granted
privileges at a

 

26



--------------------------------------------------------------------------------

specific club, with the specific club subject to approval by the Chief Executive
Officer of ClubCorp USA, Inc. With these club privileges, ID is waived, the
“membership” is dues free for two (2) years, and there are no other discounts
associated with these privileges. These privileges cannot be transferred or
sold, and if the Participant wishes to retain these privileges at the end of the
two-year period, the Participant will be responsible for paying the appropriate
dues. The Participant must abide by all rules and regulations and pay all
charges in a timely manner to retain these privileges.

 

2